PER CURIAM.
We have for consideration the judgment of the Board of Governors of The Florida Bar, recommending disciplinary action against the respondent. The pertinent provisions of the judgment are as follows:
“Respondent has violated his oath as an attorney, and has also violated Rule 11.02 of Article XI of the Integration Rule [31 F.S.A.] Canon 29 of the Canons of Professional Ethics [31 F. S.A.] and Rules 2 and 32 of Additional Rules governing the Conduct of Attorneys in Florida [31 F.S.A.].
“A referee was appointed in accordance with Article XI of the Integration Rule of The Florida Bar. After trial, the referee found the allegations of the Complaint to be sustained by the evidence. The referee recommended that he be publicly reprimanded.
“The Board concurs in the findings of the referee and directs that its judgment of reprimand be filed with the Court.”
The respondent has not, within the time permitted by the Rules, appealed from or sought review of the judgment of the Board of Governors. We have reviewed the record and we find that the judgment should be approved.
It is, therefore, ordered that said judgment be and the same is hereby approved. The approval of said judgment shall be construed as a public reprimand of the respondent as recommended by the Board of Governors.
It is so ordered.
THORNAL, C. J., and THOMAS, ROBERTS, O’CONNELL and ERVIN, JJ., concur.